Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,394,851. Although the claims at issue are not identical, they are not patentably distinct from each other because Application 17/845,460 includes the limitations of 11,394,851 in which the scope of the claim language would be obvious to a person having ordinary skill in the art as shown in the table below.  The motivation being that both the application and the patent are directed to superimposing images.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/845,460
11,394,851
1. An information processing apparatus comprising: a scanner configured to read an object to acquire multiple sets of image data, each set of image data corresponding to the object; and a controller configured to: acquire first image data representing a first image; generate second image data representing a second image corresponding to the object based on the sets of image data; adjust a size of the first image based on a first circumscribed rectangle of the first image and a second circumscribed rectangle of the second image; and generate third image data representing a third image that includes the first image, whose size is adjusted, superimposed on the second image.
1. An information processing apparatus comprising: a controller configured to: acquire first image data; acquire multiple sets of image data, each set of image data corresponding to a reading of an object by a scanner; generate second image data corresponding to the object based on the sets of image data; and a display configured to display both (a) a first image based on the first image data and (b) a second image based on the second image data, the controller being further configured to: adjust a size of the first image based on a first circumscribed rectangle of the first image and a second circumscribed rectangle of the second image, and the display being further configured to display the first image, whose size is adjusted, and which is superimposed on the second image.
2. The information processing apparatus of claim 1, further comprising a printer operatively coupled to the controller, wherein the controller is configured to control the printer to print the third image.
16. … printing, by a printer…
3. The information processing apparatus of claim 1, wherein the controller is configured to adjust the size of the first image such that the first circumscribed rectangle is included in the second circumscribed rectangle and at least one of: a first vertical dimension of the first circumscribed rectangle is equal to a second vertical dimension of the second circumscribed rectangle; or a first horizontal dimension of the first circumscribed rectangle is equal to a second horizontal dimension of the second circumscribed rectangle.
2. The information processing apparatus of claim 1, wherein the controller is configured to adjust the size of the first image such that the first circumscribed rectangle is included in the second circumscribed rectangle and at least one of: a first vertical dimension of the first circumscribed rectangle is equal to a second vertical dimension of the second circumscribed rectangle; or a first horizontal dimension of the first circumscribed rectangle is equal to a second horizontal dimension of the second circumscribed rectangle.
4. The information processing apparatus of claim 3, wherein the controller is configured to adjust the size of the first image by magnifying the first vertical dimension and the second vertical dimension by either (a) a first ratio that is based on the first vertical dimension and the second vertical dimension or (b) a second ratio that is based on the first horizontal dimension and the second horizontal dimension.
3. The information processing apparatus of claim 2, wherein the controller is configured to adjust the size of the first image by magnifying the first vertical dimension and the second vertical dimension by either (a) a first ratio that is based on the first vertical dimension and the second vertical dimension or (b) a second ratio that is based on the first horizontal dimension and the second horizontal dimension.
5. The information processing apparatus of claim 1, wherein: the object is sized such that the object does not fit in a reading area of the scanner; each set of image data corresponds to a reading of a portion of the object by the scanner; and the second image corresponds to the entire object.
4. The information processing apparatus of claim 1, wherein: the object is sized such that the object does not fit in a reading area of the scanner; each set of image data corresponds to a reading of a portion of the object by the scanner; and the second image data corresponds to the entire object.
6. The information processing apparatus of claim 1, further comprising a display operatively coupled to the controller, the display being configured to change a display mode of the first image in response to receiving a display mode change instruction for the first image from a user.
5. The information processing apparatus of claim 1, wherein the display is configured to change a display mode of the first image in response to receiving a display mode change instruction for the first image from a user.
7. The information processing apparatus of claim 1, wherein the controller is configured to control printing of an area of the first circumscribed rectangle of the first image that is included in the second circumscribed rectangle of the second image in response to receiving a printing instruction input from the user.
6. The information processing apparatus of claim 1, wherein the controller is configured to control printing of an area of the first circumscribed rectangle of the first image that is included in the second circumscribed rectangle of the second image in response to receiving a printing instruction input from the user.
8. The information processing apparatus of claim 7, wherein the controller is configured to select a medium to be used for printing that corresponds to the size of the area of the first circumscribed rectangle that is included in the second circumscribed rectangle.
7. The information processing apparatus of claim 6, wherein the controller is configured to select a medium to be used for printing that corresponds to the size of the area of the first rectangle that is included in the second circumscribed rectangle.
9. An image generation method comprising: acquiring first image data representing a first image; acquiring multiple sets of image data, each set of image data corresponding to a reading of an object by a scanner; generating second image data representing a second image corresponding to the object based on the sets of image data; adjusting a size of the first image based on a first circumscribed rectangle of the first image and a second circumscribed rectangle of the second image; and generating third image data representing a third image that includes the first image, whose size is adjusted, superimposed on the second image.
8. A display method comprising: acquiring first image data; acquiring multiple sets of image data, each set of image data corresponding to a reading of an object by a scanner; generating second image data corresponding to the object based on the sets of image data; causing a display to display both (a) a first image based on the first image data and (b) a second image based on the second image data, the first image being superimposed on the second image; and controlling printing of an area of a first circumscribed rectangle of the first image that is included in a second circumscribed rectangle of the second image in response to receiving a printing instruction input from the user.
10. The image generation method of claim 9, further comprising controlling printing of the third image in response to receiving a printing instruction input from the user.
16. … printing, by a printer…
11. The image generation method of claim 9, wherein the third image includes an area of the first circumscribed rectangle of the first image that is included in the second circumscribed rectangle of the second image.
15. The display method of claim 8, further comprising: selecting a medium to be used for printing that corresponds to the size of the area of the first rectangle that is included in the second circumscribed rectangle.
12. The image generation method of claim 9, wherein adjusting the size of the first image includes adjusting the size of the first image such that the first circumscribed rectangle is included in the second circumscribed rectangle and at least one of: a first vertical dimension of the first circumscribed rectangle is equal to a second vertical dimension of the second circumscribed rectangle; or a first horizontal dimension of the first circumscribed rectangle is equal to a second horizontal dimension of the second circumscribed rectangle.
11. The display method of claim 10, wherein adjusting the size of the first image includes adjusting the size of the first image such that the first circumscribed rectangle is included in the second circumscribed rectangle and at least one of: a first vertical dimension of the first circumscribed rectangle is equal to a second vertical dimension of the second circumscribed rectangle; or a first horizontal dimension of the first circumscribed rectangle is equal to a second horizontal dimension of the second circumscribed rectangle.
13. The image generation method of claim 12, wherein adjusting the size of the first image includes adjusting the size of the first image by magnifying the first vertical dimension and the second vertical dimension by either (a) a first ratio that is based on the first vertical dimension and the second vertical dimension or (b) a second ratio that is based on the first horizontal dimension and the second horizontal dimension.
12. The display method of claim 11, wherein adjusting the size of the first image includes adjusting the size of the first image by magnifying the first vertical dimension and the second vertical dimension by either (a) a first ratio that is based on the first vertical dimension and the second vertical dimension or (b) a second ratio that is based on the first horizontal dimension and the second horizontal dimension.
14. The image generation method of claim 9, wherein: the object is dimensioned such that the object does not fit in a reading area of the scanner; each set of image data corresponds to a reading of a portion of the object by the scanner; and the second image data corresponds to the entire object.
13. The display method of claim 8, wherein: the object is dimensioned such that the object does not fit in a reading area of the scanner; each set of image data corresponds to a reading of a portion of the object by the scanner; and the second image data corresponds to the entire object.
15. The image generation method of claim 9, further comprising: displaying the first image on a display; and -35- 4887-2386-5637Atty. Dkt. No. 047373-3121 (P1G10032361-US-B) changing a display mode of the first image on the display in response to receiving a display mode change instruction for the first image from a user.
14. The display method of claim 8, further comprising: changing a display mode of the first image in response to receiving a display mode change instruction for the first image from a user.
16. The image generation method of claim 9, further comprising: controlling printing of the third image in response to receiving a printing instruction input from the user.
16. … printing, by a printer…
17. The image generation method of claim 16, wherein the third image includes an area of the first circumscribed rectangle of the first image that is included in the second circumscribed rectangle of the second image.
15. The display method of claim 8, further comprising: selecting a medium to be used for printing that corresponds to the size of the area of the first rectangle that is included in the second circumscribed rectangle.
18. The image generation method of claim 17, further comprising: selecting a medium to be used for printing that corresponds to the size of the area of the first circumscribed rectangle that is included in the second circumscribed rectangle.
15. The display method of claim 8, further comprising: selecting a medium to be used for printing that corresponds to the size of the area of the first rectangle that is included in the second circumscribed rectangle.
19. A method of operating an information processing system comprising: acquiring first image data representing a first image; generating, by a scanner, multiple sets of partial image data, each set of partial image data corresponding to a reading of a portion of an object by the scanner; generating second image data representing a second image of the entire object based on the sets of partial image data; and printing, by a printer, at least one of (a) an area of a first circumscribed rectangle of the first image that is included in the second image or (b) an area of the first image that is included in a second circumscribed rectangle of the second image.
6. A method of operating an information processing system comprising: acquiring first image data; generating, by a scanner, multiple sets of partial image data, each set of partial image data corresponding to a reading of a portion of an object by the scanner; generating second image data corresponding to the entire object based on the sets of partial image data; displaying, by a display, a first image based on the first image data and a second image based on the second image data; defining at least one of a first circumscribed rectangle of the first image or a second circumscribed rectangle of the second image; and printing, by a printer, at least one of (a) an area of the first circumscribed rectangle of the first image that is included in the second image or (b) an area of the first image that is included in the second circumscribed rectangle of the second image.
20. The method of claim 19, further comprising: adjusting a size of the first image relative to the second image based on either (a) a horizontal dimension of the first image and a horizontal dimension of the second image or (b) a vertical dimension of the first image and a vertical dimension of the second image.
17. The method of claim 16, further comprising: adjusting a size of the first image relative to the second image based on either (a) a horizontal dimension of the first image and a horizontal dimension of the second image or (b) a vertical dimension of the first image and a vertical dimension of the second image.







Allowable Subject Matter

If the Double Patenting rejection is overcome, claims 1-20 would be allowed.

The closest reference of record is Zhang et al. (US 2004/0189672 A1).  In the Applicant’s independent claims 1, 9, and 19, the reference of Zhang does not teach:  

Claim 1:  adjust a size of the first image based on a first circumscribed rectangle of the first image and a second circumscribed rectangle of the second image; and generate third image data representing a third image that includes the first image, whose size is adjusted, superimposed on the second image. 

Claim 9:  adjusting a size of the first image based on a first circumscribed rectangle of the first image and a second circumscribed rectangle of the second image; and generating third image data representing a third image that includes the first image, whose size is adjusted, superimposed on the second image.

Claim 19:  generating second image data representing a second image of the entire object based on the sets of partial image data; and printing, by a printer, at least one of (a) an area of a first circumscribed rectangle of the first image that is included in the second image or (b) an area of the first image that is included in a second circumscribed rectangle of the second image.

 Zhang fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Relevant Prior Art


	Hasegawa (US 2015/0055154 A1)

	ABSTRACT:

	An image processing apparatus includes a processor and a memory storing
instructions, the instructions, when executed by the processor, causing the image
processing apparatus to perform: receiving first image data representing a first image;
specifying a partial image included in the first image; specifying an internal area
included in the partial image; and generating a second image in which a plurality of the
partial images is continuously arranged, wherein the plurality of partial images arranged in the second image includes: a first partial image; and a second partial image that is
arranged continuously to the first partial image and overlaps with the internal area of the
first partial image.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675